                                        Entered on Docket
                                        May 28, 2019
                                        EDWARD J. EMMONS, CLERK
                                        U.S. BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA



 1
                                      Signed and Filed: May 28, 2019
 2

 3

 4
                                      __________________________________________
 5                                    HANNAH L. BLUMENSTIEL
                                      U.S. Bankruptcy Judge
 6

 7                         UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                         ) Case No. 19-30232 HLB
                                    )
10   MUNCHERY, INC.,                ) Chapter 11
                                    )
11                   Debtor.        )
                                    )
12   JOSHUA JAMES EATON PHILIPS and )
     CHRISTINA BROOKS, on behalf of ) Adv. Proc. No. 19-03007 HLB
13   themselves and all others      )
     similarly situated,            )
14                                  )
                     Plaintiffs,    )
15   v.                             )
                                    )
16   MUNCHERY, INC.,                )
                                    )
17                   Defendant.     )
                                    )
18

19         AMENDED TENTATIVE RULING ON MOTION TO DISMISS COMPLAINT

20         This matter comes before the court on the motion (the

21   “Motion”; Dkt. 13) of Debtor Defendant Munchery, Inc.

22   (“Munchery”) to dismiss the complaint (the “Complaint”; Dkt. 1)

23   filed by Plaintiffs Joshua James Eaton Philips and Christina

24   Brooks (collectively, the “Plaintiffs”).                 Plaintiffs have

25   opposed the Motion (Dkt. 20), and Munchery has filed a reply in

26   further support of the Motion.          [Dkt. 24.] 1         For the reasons

27   that follow, the Court is inclined to GRANT the Motion.

28
     1 The court prematurely issued its Tentative Ruling on Motion to Dismiss (Dkt.

     24) before Munchery had the opportunity to file its Reply in Support of Motion

Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             1 - 05/28/19 16:52:56        Page 1 of 13
 1     I.     BACKGROUND
 2          Munchery operated an online food delivery service based in
 3   San Francisco.        [Complaint at ¶ 1.]    Plaintiffs, along with
 4   approximately 250 other individuals (collectively, the
 5   “Employees”), worked for Munchery as part of this business.
 6   [Id.]   On January 21, 2019, Munchery ceased operations and
 7   terminated the Employees without prior written notice.               [Id.]
 8          On January 25, 2019, Plaintiff Joshua Philips filed a class
 9   action complaint in the United States District Court for the
10   Northern District of California (the “District Court”), styled
11   Joshua James Eaton Philips, on behalf of himself and all others
12   similarly situated v. Munchery, Inc., Case No. 3:19-cv:00469
13   (JSC) (the “District Court Action”).          On February 11, 2019, Mr.
14   Philips filed a First Amended Class Action Complaint (the
15   “District Court Complaint”) to add Christina Brooks as a named
16   plaintiff.    [Complaint at ¶ 2; Case No. 3:19-cv:00469, Dkt. 6.]
17          On February 28, 2019, Munchery filed a voluntary petition
18   for relief under Chapter 11 of the Bankruptcy Code in this court,
19   thereby staying the District Court Action.            [Case No. 19-30232;
20   Dkt. 1.]
21          On March 5, 2019, Plaintiffs filed the Complaint, in which
22   they assert claims against Munchery under the Worker Adjustment
23   and Retraining Notification Act (“WARN Act”), 29 U.S.C. §§ 2101,
24   et seq., and California Labor Code §§ 1400, et seq. (“Cal-WARN
25   Act” and, together with the WARN Act, the “WARN Acts”), based on
26   Munchery’s alleged failure to provide the Employees with 60 days’
27   written notice prior to their termination, as required by the
28
     to Dismiss (“Reply”; Dkt. 24). This Amended Tentative Ruling takes into
     account the arguments made by Munchery in its Reply.

Case: 19-03007   Doc# 26    Filed: 05/28/19 -Entered:
                                              2 - 05/28/19 16:52:56   Page 2 of 13
 1   WARN Acts.    [Adv. Pro. No. 19-3007; Dkt. 1.] 2        In particular,
 2   Plaintiffs are seeking to recover 60 days’ wages and ERISA
 3   benefits on behalf of the Employees.         [Complaint at ¶ 5.]        The
 4   Complaint is substantially similar to the District Court
 5   Complaint.    [Case No. 3:19-cv:00469, Dkt. 6.]
 6         On April 30, Munchery filed the Motion, by which it sought
 7   to dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal
 8   Rules of Civil Procedure (the “Civil Rules”), as applied here by
 9   Rule 7012(b) of the Federal Rules of Bankruptcy Procedure (the
10   “Bankruptcy Rules”), for failure to state a claim upon which
11   relief may be granted.       Munchery asserts that Plaintiffs’ claims
12   cannot be asserted in an adversary proceeding, but must be
13   pursued by filing proofs of claim. 3        Because Bankruptcy Rule 7001
14   does not authorize pursuit of Plaintiffs’ pre-petition claims by
15   way of adversary proceeding, Munchery insists the Complaint must
16   be dismissed with prejudice.
17         In response, Plaintiffs argue that their claims seek
18   equitable relief and may be pursued in an adversary proceeding
19   pursuant to Bankruptcy Rule 7001(7).         [Plaintiffs’ Opposition to
20   Defendant’s Motion to Dismiss Complaint (the “Opposition”; Adv.
21   Dkt. 20).]     Moreover, they argue that resolving the claims in an
22   adversary proceeding is more practical and efficient than
23   resolving them through the claims process.           Plaintiffs encourage
24   this court to take a cue from numerous other bankruptcy courts
25   and permit the matter to proceed.
26
     2 All subsequent references to docket entries in the above-referenced
27   adversary proceeding shall be preceded by “Adv. Dkt.”
28   3 The deadline to file proofs of claim against Munchery’s estate is July 8,

     2019. [Case No. 19-30232, Dkt. 22.]


Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             3 - 05/28/19 16:52:56   Page 3 of 13
 1      II.   STANDARD FOR DISMISSAL UNDER CIVIL RULE 12(b)(6)
 2         To survive a motion to dismiss for failure to state a
 3   claim under Civil Rule 12(b)(6), 4 a complaint must state a claim
 4   for relief that is “plausible on its face.”           Ashcroft v. Iqbal,
 5   556 U.S. 662, 678 (2009).       The facts in the complaint are
 6   liberally construed in favor of the plaintiff, and are
 7   generally accepted as true.        Id.   The complaint must, however,
 8   allege “more than a sheer possibility that a defendant has
 9   acted unlawfully.”      Id.
10         The notice pleading standard applied by federal courts
11   requires a short and plain statement of the claims alleged.
12   Diaz v. Int'l Longshoremen's & Warehousemen's Union, Local 13,
13   474 F.3d 1202, 1205 (9th Cir. 2007); Civil Rule 8(a);
14   Bankruptcy Rule 7008.       When a court reviews the sufficiency of
15   a complaint, the issue is not whether a plaintiff will
16   ultimately prevail, but whether the claimant is entitled to
17   offer evidence to support its claims.          Diaz, 474 at 1205.       “In
18   practice, a complaint . . . must contain either direct or
19   inferential allegations respecting all the material elements
20   necessary to sustain recovery under some viable legal theory.”
21   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007).
22         When deciding whether to grant a motion to dismiss, the
23   court generally “may not consider any material beyond the
24   pleadings.”    Hal Roach Studios, Inc. v. Richard Feiner & Co.,
25   Inc., 896 F.2d 1542, 1555 n. 19 (9th Cir. 1990).            The court
26   may, however, consider material submitted as part of the
27

28   4 Civil Rule 12(b)(6) applies to this proceeding pursuant to Bankruptcy Rule

     7012(b).


Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             4 - 05/28/19 16:52:56   Page 4 of 13
 1   complaint or relied upon in the complaint, and may also
 2   consider material subject to judicial notice.            See Lee v. City
 3   of Los Angeles, 250 F.3d 668, 688–69 (9th Cir. 2001).
 4        A complaint should not be dismissed under Civil Rule
 5   12(b)(6) “unless it appears beyond a doubt that plaintiff can
 6   prove no set of facts in support of his claim which would
 7   entitle him to relief.”        Steckman v. Hart Brewing, Inc., 143
 8   F.3d 1293, 1295 (9th Cir. 1998).          However, “courts are not
 9   bound to accept as true a legal conclusion couched as a factual
10   allegation.”      Papasan v. Allain, 478 U.S. 265, 286 (1986).            Nor
11   must the court credit allegations contradicted by “matters
12   properly subject to judicial notice or by exhibit.”              Sprewell
13   v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
14        Where a claim is dismissed under Civil Rule 12(b)(6), the
15   “court should grant leave to amend even if no request to amend
16   the pleading was made, unless it determines that the pleading
17   could not possibly be cured by the allegation of other facts.”
18   Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc.,
19   911 F.2d 242, 247 (9th Cir. 1990) (citations omitted).
20     III. BANKRUPTCY RULE 7001 AND CLAIMS UNDER THE WARN ACTS
21        Bankruptcy Rule 7001 lists the ten types of adversary
22   proceedings that are governed by Part VII of the Bankruptcy
23   Rules.      Among those are proceedings “to recover money or
24   property” (Bankruptcy Rule 7001(1)) and proceedings “to obtain an
25   injunction or other equitable relief” (Bankruptcy Rule 7001(7)).
26   Munchery argues that the Plaintiffs cannot assert their claims
27   under Bankruptcy Rule 7001(1) because they are pre-petition
28




Case: 19-03007    Doc# 26   Filed: 05/28/19 -Entered:
                                              5 - 05/28/19 16:52:56   Page 5 of 13
 1   claims which must be asserted by filing a proof of claim. 5               The
 2   Plaintiffs, on the other hand, argue that they may pursue claims
 3   under the WARN Acts by way of an adversary proceeding under
 4   Bankruptcy Rule 7001(7) because those claims are equitable in
 5   nature.
 6        Under the WARN Act, an “employer shall not order a plant
 7   closing or mass layoff until the end of a 60-day period after the
 8   employer serves written notice of such an order” to each affected
 9   employee.    29 U.S.C. § 2102(a); see Cal. Labor Code § 1401
10   (requiring 60 days’ notice to affect employees prior to “mass
11   layoff, relocation, or termination”).          An employer is covered by
12   the WARN Act if it employs 100 or more employees, and is covered
13   by the Cal-WARN Act if it employs 75 or more employees.              29
14   U.S.C. § 2101(a)(1); Cal. Labor Code § 1400(a).           Subject to
15   certain limitations and defenses, where an employer fails to
16   provide the required notice, such employer is liable to each
17   affected employee for back pay and benefits for each day of
18   violation, up to a maximum of 60 days.          29 U.S.C. § 2104(a); Cal.
19   Labor Code § 1402(a) & (b).
20        Several bankruptcy courts have concluded that WARN Act
21   claims may be pursued in adversary proceedings under Bankruptcy
22   Rule 7001(7).     See, e.g., Burgio v. Protected Vehicles, Inc. (In
23   re Protected Vehicles, Inc.), 392 B.R. 633, 637-41 (Bankr. D.S.C.
24   2008); Watson v. TSC Global LLC (In re TSC Global LLC), Adv.
25   Proc. No. 12-50119, 2013 Bankr. LEXIS 3213 at *10-12, 2013 WL
26
     5 Munchery does not argue that Plaintiffs have failed to state claims.
27   [Motion at p. 4; Opposition at p. 4.] Rather, Munchery has argued that relief
     with respect to the claims cannot be afforded in the context of an adversary
28   proceeding. [Motion at p. 4.] As such, the court finds that the Motion is
     properly brought pursuant to Civil Rule 12(b)(6).


Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             6 - 05/28/19 16:52:56   Page 6 of 13
 1   6502168, at *3-4 (Bankr. D. Del. June 26, 2013); Conn v. Dewey &
 2   LeBoeuf LLP (In re Dewey & LeBoeuf LLP), 487 B.R. 169, 176
 3   (Bankr. S.D.N.Y. 2013); Cain v. Inacom Corp., Adv. Proc. No.
 4   00-1724, 2001 Bankr. LEXIS 1299 at *5, 2001 WL 1819997, at *1-2
 5   (Bankr. D. Del. Sept. 26, 2001).
 6        The Ninth Circuit Court of Appeals, however, has construed
 7   the back-pay remedy available under the WARN Act as “a make-whole
 8   compensatory remedy,” intended to “compensate employees for the
 9   money they would have earned but for the premature closure in
10   violation of the WARN Act.”        Local Joint Exec. Bd. of
11   Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244 F.3d
12   1152, 1159 (9th Cir. 2000).        Thus, in this circuit, the relief
13   available under the WARN Act is considered legal, rather than
14   equitable, in nature.       See Carlberg v. Guam Indus. Servs., Civil
15   Case No. 14-00002, 2017 U.S. Dist. LEXIS 164619, at *25 and
16   *29-30, 2017 WL 4381667, at *7 & *9 (D. Guam Sept. 30, 2017)
17   (discussing Las Vegas Sands ruling and observing that
18   “[c]ompensatory damages are, of course, a classic legal remedy,
19   suggesting the Las Vegas Sands court may well have understood the
20   WARN Act remedy as legal”); Simonyan v. Countrywide Fin. Corp.,
21   CV 10-2455 AHM (VBKx), 2011 U.S. Dist. LEXIS 158594, at *31-32,
22   2011 WL 12611772, at *11 (C.D. Cal. Jan, 26, 2011) (finding
23   plaintiff could not seek WARN Act damages under California’s
24   unfair competition law as the damages available thereunder were
25   limited to injunctive relief and restitution, whereas WARN Act
26   damages were compensatory (citing Las Vegas Sands)); Braden v.
27   LSI Logic Corp., 340 F. Supp. 2d 1066, 1072 (N.D. Cal. 2004)
28   (describing back pay provision of the WARN ACT as a compensatory
     remedy (citing Las Vegas Sands)).

Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             7 - 05/28/19 16:52:56   Page 7 of 13
 1        In light of the Ninth Circuit’s holding in Las Vegas Sands,
 2   the Plaintiffs’ claims under the WARN Acts cannot be pursued by
 3   way of adversary proceeding under Bankruptcy Rule 7001(7).               The
 4   question then becomes whether an adversary proceeding under
 5   Bankruptcy Rule 7001(1) is the proper vehicle.
 6        No one disputes that the Plaintiffs’ claims arose pre-
 7   petition.    The allegations contained in the Complaint and in the
 8   District Court Complaint, which was filed pre-petition, are
 9   virtually identical.       Plaintiffs have sought priority treatment
10   for the claims under Bankruptcy Code sections 507(a)(4) and
11   (a)(5), which pertain to pre-petition wage and benefit claims.
12   [Complaint at pp. 11-12.]
13        It is well recognized that “[Bankruptcy] Rule 7001 is not an
14   invitation to sue the debtor on a cause of action which, if
15   brought in state court, would be a blatant violation of the
16   automatic stay.”      Sears, Roebuck and Co. v. Penney (In re
17   Penney), 76 B.R. 160, 161 (Bankr. N.D. Cal. 1987); see Burgio,
18   392 B.R. at 641 (“Fed. R. Bankr. P. 7001(1), relating to
19   adversaries that seek the recovery of money or property, has long
20   been limited to recoveries that could not be established through
21   the proof of claim process”); In re Ephedra Prods. Liab.
22   Litig., 329 B.R. 1, 7 (S.D.N.Y. 2005) ("[i]n bankruptcy, the only
23   appropriate way to assert a claim against a debtor's estate is
24   through the timely filing of a properly executed proof of claim
25   and not through an adversary proceeding") (citation omitted)); 10
26   Collier on Bankruptcy ¶ 7001.02 (16th ed.) (“an adversary
27   proceeding may not be used as a substitute for a proof of
28   claim”).



Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             8 - 05/28/19 16:52:56   Page 8 of 13
 1         Although it would not be a violation of the automatic stay
 2   to commence an adversary proceeding against a debtor in
 3   bankruptcy court on a pre-petition claim, doing so may be
 4   “procedurally improper” and may result in dismissal of the
 5   proceeding.    Prewitt v. N. Coast Vill., Ltd. (In re N. Coast
 6   Vill., Ltd.), 135 B.R. 641, 644 (B.A.P. 9th Cir. 1991) (citing
 7   Penney, 76 B.R. at 160); 6 see Maxwell Real Estate Inv., LLC v.
 8   Liberty Asset Mgmt. Corp. (In re Liberty Asset Mgmt. Corp.), 2017
 9   Bankr. LEXIS 758, at *13-14, 2017 WL 1100586, at *5 (B.A.P. 9th
10   Cir. Mar. 21, 2017) (“[o]rdinarily, creditors assert prepetition
11   claims by filing proofs of claim, not complaints or counterclaims
12   in adversary proceedings”).
13         Plaintiffs do not suggest that they and the other Employees
14   cannot (and should not) file proofs of claim with respect to
15   their alleged damages under the WARN Acts.           Rather, they argue
16   that practical considerations warrant resolving their claims via
17   an adversary proceeding rather than through the claims process.
18   [Opposition at pp. 7-13.]       Numerous bankruptcy courts have
19   declined to dismiss WARN Act class actions by relying on
20   practical considerations and finding a class action adversary
21   proceeding to be a more efficient and superior means of resolving
22   the claims.    See, e.g., Burgio, 392 B.R. at 642; Matthews v.
23   Truland Group, Inc. (In re Truland Group, Inc.), 520 B.R. 197,
24
     6 Despite citing N. Coast Vill. for another proposition in the Motion (Motion
25
     at p. 5), Munchery reserved its right to argue that the filing of the
     Complaint constituted a violation of the automatic stay. [Motion at p.4 n.3.]
26
     This reservation is meaningless, as it is well settled in the Ninth Circuit
     that “[t]he automatic stay does not apply to proceedings initiated against the
27   debtor if the proceedings are initiated in the same bankruptcy court where the
     debtor's bankruptcy proceedings are pending.” Snavely v. Miller (In re
28   Miller), 397 F.3d 726, 730 (9th Cir. 2005); see N. Coast Vill, 135 B.R. at
     644.


Case: 19-03007   Doc# 26   Filed: 05/28/19 -Entered:
                                             9 - 05/28/19 16:52:56   Page 9 of 13
 1   207-08 (Bankr. E.D. Va. 2014); Kettell v. Bill Heard Enters.
 2   (Matter of Bill Heard Enters.), 400 B.R. 795, 801 (Bankr. N.D.
 3   Ala. 2009); Johnson v. First NLC Fin. Servs., LLC (In re First
 4   NLC Fin. Servs., LLC), 410 B.R. 726, 730 (Bankr. S.D. Fla. 2008);
 5   Grady v. Quantegy, Inc. (In re Quantegy, Inc.), 343 B.R. 689, 693
 6   (Bankr. M.D. Ala. 2006); Cain, 2001 Bankr. LEXIS 1299, at *7;
 7   2001 WL 1819997, at *2.
 8         The court acknowledges that there appear to be practical
 9   benefits associated with resolving Plaintiffs’ claims as a class
10   action adversary proceeding.        Permitting this adversary
11   proceeding to proceed will ensure that the claims of
12   approximately 250 Employees will be promptly resolved. 7              In
13   contrast, the bar date does not run until July 8, 2019, and
14   Munchery does not appear interested in resolving these claims
15   anytime soon.     Indeed, in the Motion, Munchery requests
16   alternative relief in the form of a stay of this proceeding to
17   the extent it is not dismissed.        [Motion at p. 6.]         In its Reply,
18   Munchery attempts to clarify that staying the proceeding until
19
     7 Munchery does not take a position as to whether Plaintiffs’ claims are
20
     suitable for class treatment, but argues that they have not followed the
21   proper procedure for making such determination, suggesting that they are
     required to file a motion pursuant to Bankruptcy Rule 9014 to authorize
22   application of Bankruptcy Rule 7023. [Motion at p. 5.] This argument is both
     facially incorrect and speaks to the practical considerations raised by
     Plaintiffs. Bankruptcy Rule 7023 expressly makes Civil Rule 23 applicable to
23
     adversary proceedings. Accordingly, if this Motion were not granted,
     Plaintiffs could seek class certification under Civil Rule 23(c) without
24
     filing a motion to authorize application of such rule. On the other hand, if
     Plaintiffs and their fellow Employees sought to have their claims resolved on
25
     a class basis, they would have to wait until an objection was filed and a
     contested proceeding commenced. Then, they would be required to file a motion
26
     pursuant to Bankruptcy Rule 9014(c) to authorize application of Bankruptcy
     Rule 7023 to the contested proceeding. See In re Sequoia Senior Solutions,
27   Inc., No. 16-11036, 2017 Bankr. LEXIS 1606, *4, 2017 WL 2533345, at *2 (Bankr.
     N.D. Cal. June 9, 2017) (citing In re Charter Co., 876 F.2d 866, 874 (11th
28   Cir. 1989)). This process would just add further delay. See First NLC, 410
     B.R. at 730.


Case: 19-03007   Doc# 26   Filed: 05/28/19 - Entered:
                                             10 - 05/28/19 16:52:56    Page 10 of
                                         13
 1   after passage of the bar date would permit the court and the
 2   parties to better evaluate the appropriateness of the class
 3   action mechanism as opposed to the typical claims process.
 4   [Reply at p. 4.]      The court does not consider this a valid reason
 5   for staying resolution of the merits of Plaintiffs’ claims and
 6   perceives of no other valid reason for doing so.
 7         The court further acknowledges that resolving Plaintiffs’
 8   claims in this adversary proceeding would not place them ahead of
 9   any other claims, as Munchery suggests. 8         [Motion at p. 5.]
10   Rather, resolving the claims would do just that – resolve and
11   liquidate them for purposes of this bankruptcy proceeding,
12   thereby allowing Munchery to properly account for such claims in
13   any plan of reorganization or liquidation it ultimately proposes.
14         But none of this changes the fact that an adversary
15   proceeding is not the appropriate procedure for resolving pre-
16   petition claims.      See Penney and Burgio, infra.
17         Pursuant to Bankruptcy Code § 105(a), the court has the
18   inherent authority to sua sponte lift the automatic stay.               11
19   U.S.C. § 105(a); see Swift v. Bellucci (In re Belluci), 119 B.R.
20   763, 779 (Bankr. E.D. Cal. 1990) (“bankruptcy courts may lift the
21   automatic stay sua sponte”).        Accordingly, the court is inclined
22   to exercise that authority and lift the automatic stay to permit
23   the District Court Action to proceed.         Once the Plaintiffs’
24   claims are resolved by judgment or settlement in the District
25

26   8 In its Reply, Munchery suggests that it only made its argument that

     Plaintiffs were attempting to “get the jump on other creditors” in the context
27
     of its request for alternative relief of a stay of the proceeding. [Reply at
     p. 4.] However, Munchery took this position in the context of its primary
28
     argument in the Motion, arguing that “Plaintiffs’ Complaint improperly seeks
     to bypass the claims submission process to push the class members’ claims
     ahead of other creditors.” [Motion at p. 5.]

Case: 19-03007   Doc# 26   Filed: 05/28/19 - Entered:
                                             11 - 05/28/19 16:52:56   Page 11 of
                                         13
 1   Court, the parties can come back to this court to determine the
 2   appropriate classification and treatment of those claims.
 3        In its Reply, Munchery acknowledges that the court has the
 4   authority to lift the stay, but suggests that doing so in this
 5   instance is counterintuitive because Plaintiffs did not seek
 6   relief from stay, but instead commenced this adversary
 7   proceeding.    [Reply at p. 4.]       What this argument ignores is the
 8   simple fact that Plaintiffs’ claims will need to be resolved.
 9   Because an adversary proceeding in this court is not the
10   appropriate means of resolving the claims, lifting the stay to
11   permit the claims to be resolved by the District Court presents a
12   practical means of having the claims resolved without unnecessary
13   delay.
14     IV.     CONCLUSION
15        For the foregoing reasons, the Court is inclined to GRANT
16   the Motion and lift the automatic stay to permit the District
17   Court Action to proceed to final judgment or settlement.               The
18   Court invites the parties to e-mail Courtroom Deputy Benjamin
19   Gapuz (benjamin_gapuz@canb.uscourts.gov) to indicate whether they
20   accept the tentative ruling.         If both parties accept the
21   tentative ruling, the Court will enter an order consistent with
22   this tentative ruling and vacate the May 30, 2019 hearing on the
23   Motion.
24                                 **END OF ORDER**
25

26

27

28




Case: 19-03007   Doc# 26    Filed: 05/28/19 - Entered:
                                              12 - 05/28/19 16:52:56   Page 12 of
                                          13
                             Court Service List
[None]




Case: 19-03007   Doc# 26   Filed: 05/28/19 Entered: 05/28/19 16:52:56   Page 13 of
                                         13
